tcmemo_1995_455 united_states tax_court richard bruce begelfer petitioner v commissioner of internal revenue respondent docket no filed date richard bruce begelfer pro_se bruce m wilpon for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an addition to all section references are to the internal_revenue_code as amended and in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure tax in the amount of dollar_figure for substantial_understatement of tax pursuant to sec_6661 after a concession by respondent the sole issue for our decision is whether petitioner is entitled to nonrecognition treatment under sec_1034 for the gain he realized on the sale of his principal_residence some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in long beach new york subsequently petitioner relocated to texas in date during a part of petitioner resided in bridgeport connecticut in february of that year petitioner lost his job when his employer became insolvent and decided to discontinue operations because of financial difficulties petitioner sold his principal_residence on date and realized a capital_gain of dollar_figure petitioner did not report this gain on his federal_income_tax return rather petitioner chose to defer recognition of the gain because he intended to replace his home within the replacement_period provided by sec_1034 petitioner moved to the new york city area and in date found full-time employment as a sales agent during thi sec_2 at trial respondent conceded that petitioner was not liable for an addition_to_tax for substantial_understatement of tax under sec_6661 for the taxable_year period petitioner attempted to purchase a new principal_residence however because he did not have an established commission sales record petitioner could not secure a mortgage petitioner was dismissed from his sales agent position in date after his employer discovered he was interviewing for salaried employment as petitioner continued this employment search he accepted part-time work assignments which sometimes required physical labor during one of these assignments petitioner sustained serious injuries to his back neck and ankle which left him unable to work for several months in february of petitioner found full-time employment and immediately sought to purchase a new residence after an unsuccessful attempt at acquiring a home petitioner finally succeeded in purchasing a residence on date in long beach new york because of his injuries petitioner has since relocated to austin texas but he continues to own the new york residence petitioner contends that because of the recent physical and financial hardships he has endured as well as his good_faith effort to purchase another principal_residence the replacement_period provided by sec_1034 should be waived respondent argues simply that because petitioner did not purchase and use a replacement residence within the statutory period he is not entitled to the benefits of sec_1034 as unfortunate as petitioner's circumstances might appear we concur with respondent generally any gain on the sale of a personal_residence must be recognized by the taxpayer sec_1001 an exception to this rule allowing for nonrecognition of such gain is provided by sec_1034 sec_1034 provides that if the taxpayer sells his principal_residence and within a 24-month period before or after the date of the sale another property is purchased and used by the taxpayer as a principal_residence gain from the sale will be recognized only to the extent that the taxpayer's adjusted sale's price of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 when applying the time limitations to the provisions of sec_1034 the courts have long adopted a very strict approach the decisions consistently hold that the time limits of sec_1034 are uniformly applicable and that the courts are without authority to waive or extend those statutory limitations to take account of circumstances that may have caused delay in purchasing a replacement residence henry v commissioner tcmemo_1982_469 see 291_f2d_29 9th cir 58_tc_238 affd per curiam 477_f2d_1333 6th cir chavez v commissioner tcmemo_1983_199 extensions of the time limitations of sec_1034 are available only when a specific statutory provision so provides 577_f2d_424 n 7th cir for example sec_1034 and sec_1034 extend the normal replacement_period of sec_1034 in the case of respectively a member of the armed_forces on extended_active_duty and an individual whose tax_home is outside the united_states no provision is made for the consideration of equitable factors in determining whether the replacement_period requirement has been met petitioner purchased the new york residence days beyond the statutory period prescribed in sec_1034 moreover petitioner does not fall within the statutory provisions extending the replacement_period as a result petitioner must recognize the gain on the sale of the connecticut residence we sympathize with the difficulties petitioner has endured during these years however the strict requirements of sec_1034 do not allow for extenuating circumstances even if they are beyond the control of the taxpayer chavez v commissioner supra to reflect the foregoing decision will be entered for respondent except as to the addition_to_tax pursuant to sec_6661
